Citation Nr: 1002134	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  08-01 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased evaluation for tinea cruris of 
the right thigh and scrotum.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel

INTRODUCTION

The Veteran served on active duty from June 1951 to June 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision issued by 
the Hartford, Connecticut Department of Veterans Affairs (VA) 
Regional Office (RO).  The Veteran appeared for a Travel 
Board hearing in October 2009.  

In this case, the Veteran's initial service connection grant 
from a February 1966 rating decision was for tinea cruris of 
the right thigh and scrotum.  In the appealed March 2007 
rating decision, however, the service-connected disability 
was recharacterized as actinic keratoses of the dorsal hands 
and forehead.  Following the Veteran's appeal of this 
decision, in July 2008, the RO again characterized the 
disability as tinea cruris of the right thigh and scrotum and 
issued both a rating decision and a Statement of the Case 
addressing two issues: 1) whether the March 2007 
characterization as actinic keratoses of the dorsal hands and 
forehead constituted clear and unmistakable error (CUE), and 
2) service connection for actinic keratoses of the dorsal 
hands and forehead.  The Veteran's Notice of Disagreement, 
referencing only the service connection claim, was received 
in August 2008, and a Statement of the Case addressing this 
issue was furnished in May 2009.  The Veteran, however, did 
not respond to this Statement of the Case and presented 
testimony only on the separate increased rating claim during 
the October 2009 Travel Board hearing.  Accordingly, only 
that issue will be addressed in this Board action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.



REMAND

During the October 2009 hearing, the Veteran asserted that 
his service-connected tinea cruris affected not only his 
groin area but also his head, arms, face, hands, and legs.  
In this regard, the Board notes that an October 2007 record 
of VA treatment, subsequent to the August 2006 VA 
examination, indicates that the Veteran had a longstanding 
diagnosis of seborrheic dermatitis "first noted by patient 
during Korean War" that was now with superimposed 
folliculitis improved on Cleocin solution.  Moreover, the 
Board is aware that the Veteran listed five different 
medications taken for skin problems in his April 2007 Notice 
of Disagreement, but it is unclear whether those medications 
are needed for his service-connected disability.  
Accordingly, a further VA skin examination is warranted to 
ascertain the extent of the Veteran's service-connected 
disability (i.e., whether it affects more than just the right 
thigh and scrotum), the symptoms of the disability, and the 
medications needed.

The Board also observes that the Veteran described treatment 
from multiple providers during his hearing.  First, he noted 
seeing a dermatologist in Stamford, Connecticut soon after 
service, and records from this treatment provider, if 
available, could provide additional insight into the extent 
of his service-connected disability.  Second, he reported 
ongoing treatment at the New Haven, Connecticut VA Medical 
Center (VAMC) for his skin problems, and the most recent 
treatment records from this facility date only through August 
2008.  Finally, he noted an upcoming (December 2009) 
appointment with an outside dermatologist in Bloomfield, 
Connecticut.  Efforts should be made to obtain records 
corresponding to the noted treatment.  38 C.F.R. § 3.159(c) 
(2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment which are 
not currently associated with the 
Veteran's claims file should be 
requested.  This should include records 
from both the noted Stamford 
dermatologist who treated him in the 
1950s and the Bloomfield dermatologist 
with whom an appointment was scheduled in 
December 2009, if signed release forms 
are received; and all records from the 
New Haven VAMC dated since August 2008.  
All records obtained pursuant to this 
request must be included in the Veteran's 
claims file.  If the search for such 
records has negative results, 
documentation to that effect should be 
included in the claims file.

2.  Then, the Veteran should be afforded 
a VA skin examination, with an 
appropriate examiner, to determine the 
symptoms and severity of the service-
connected tinea cruris, as well as its 
extent.  The Veteran's claims file should 
be made available to the examiner prior 
to the examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
The examiner is particularly requested to 
review the Veteran's service medical 
records.  

All tests and studies deemed necessary by 
the examiner should be performed.  The 
examiner is requested to provide a 
diagnosis for each skin disorder shown 
upon examination and to note which 
disorders are at least as likely as not 
(e.g., a 50 percent or greater 
probability) etiologically related to 
service or to the service-connected tinea 
cruris of the right thigh and scrotum.  
For all such disorders, the examiner 
should comment on: 1) the percentage of 
both exposed and total skin areas 
covered; 2) the current symptoms; and 3) 
the types of medications needed and the 
duration of the use of such medications.  
If any disorders are found to not be 
attributable to service or to the 
service-connected disability, the 
examiner should so state.  Similarly, if 
any medications are required only for a 
skin disability unrelated to service or 
to tinea cruris, the examiner should so 
specify as well.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  After completion of the above 
development, the Veteran's claim should 
be readjudicated.  If the determination 
remains less than fully favorable to the 
Veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

